Citation Nr: 9914397	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-11 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to May 
1969.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

The veteran submitted a notice of disagreement in April 1998.  
On this document the veteran withdrew his claim for 
entitlement to service connection for a back disability.  
 

FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
residuals of a neck injury is not plausible.

2.  The claim of entitlement to service connection for 
residuals of a head injury is not plausible.

3.  The claim of entitlement to service connection for 
tinnitus is not plausible.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for residuals of a neck injury.  
38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for residuals of a head injury.  
38 U.S.C.A. § 5107.

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for tinnitus.  38 U.S.C.A. § 
5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A "well 
grounded" claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Epps v. Gober, 126 F.3d 1464 
(1997).

I.  Service Connection for Residuals of Neck and Head 
Injuries

The veteran asserts that he blacked out, fell down, and hit 
his head while in service.  He claims that he was 
hospitalized at a naval hospital in Rhode Island and later at 
a medical base in Boston due to his injuries.  The veteran 
maintains that he has current head and neck disabilities due 
to his injury in service.  

The veteran's service medical records reveal that the veteran 
was hospitalized during service in Rhode Island and in 
Chelsea, Massachusetts due to a passive aggressive 
personality.  The service medical records, including the May 
1969 discharge examination report, are negative for evidence 
of head/neck trauma or disability.

A September 1992 private medical record reveals that the 
veteran experienced head trauma in September 1985.  The 
veteran was retired through the City of Cincinnati Retirement 
System in June 1986 due to an accident.  A January 1996 
outpatient treatment report reveals that the veteran had neck 
pain due to a recent motor vehicle accident.  While the 
private medical records reveal complaints of headaches and 
neck pain, none of these records note the veteran to have any 
head or neck disability resulting from service.

On VA examination in December 1997 the veteran reported that 
he fell and hit his head in November of 1969.  He claimed 
that he had been hospitalized for five months due to the 
fall.  He could not remember what the diagnosis was at that 
time.  The VA diagnoses included status post head injury with 
post cuncussive syndrome.  

The statements of the veteran to the effect that he has 
residuals of inservice neck and head injuries are not 
sufficient to well ground either claim since lay persons are 
not competent to render opinions requiring medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

There is no medical evidence of head or neck disability in 
service or until many years thereafter, nor is there any 
medical evidence suggesting that any current head or neck 
disability is etiologically related to service trauma.  
Therefore, the Board must conclude that the claims for 
service connection for residuals of a neck injury and for 
residuals of a head injury are not well grounded.
 
II.  Service Connection for Tinnitus

The veteran claims that he is entitled to service connection 
for tinnitus.  He maintains that he has had tinnitus ever 
since a head injury in service.  

The veteran's service records do not reveal that the veteran 
ever experienced a head injury during service and do not 
reveal any complaints of tinnitus. 

A September 1992 private medical record reveals complaints of 
right ear tinnitus.  The tinnitus was attributed to a 
September 1985 concussion.  An October 1997 private 
outpatient treatment record reveals complaints of tinnitus.  
The tinnitus was noted to be recognized as part of the 
veteran's Workman's Compensation.  None of the private 
medical records relate the veteran's tinnitus to service.

On VA audiological examination the veteran was noted to have 
bilateral tinnitus matched at 4000 hertz.  The VA examiner 
did not related the veteran's tinnitus to service.

Since the veteran is a layman, he is not competent to render 
an opinion linking his tinnitus to service.  See Espiritu.  

There is no medical evidence suggesting the presence of 
tinnitus in service or until many years thereafter, nor is 
there any medical evidence suggesting that the veteran's 
tinnitus is etiologically related to service.  Accordingly, 
the veteran's claim for service connection for tinnitus is 
not well grounded.


ORDER

Entitlement to service connection for residuals of a neck 
injury is denied.

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to service connection for tinnitus is denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 

